FILED
                            NOT FOR PUBLICATION                            APR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RENEE BISHOP,                                    No. 12-36013

               Plaintiff - Appellant,            D.C. No. 2:12-cv-00493-RSM

  v.
                                                 MEMORANDUM*
SNOHOMISH SUPERIOR COURT; et
al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Western District of Washington
                    Ricardo S. Martinez, District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Washington state prisoner Renee Bishop appeals pro se from the district

court’s judgment dismissing her 42 U.S.C. § 1983 action arising from then pending

state criminal charges against her. We have jurisdiction under 28 U.S.C. § 1291.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo a dismissal under 28 U.S.C. § 1915A. Hamilton v. Brown, 630
F.3d 889, 892 (9th Cir. 2011). We may affirm on any ground supported by the

record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      To the extent that Bishop sought damages, the district court properly

dismissed Bishop’s claims against the state court judge and prosecutor because

those defendants are immune from liability. See Ashelman v. Pope, 793 F.2d 1072,

1075 (9th Cir. 1986) (holding that judges and prosecutors are immune from

liability for damages under § 1983).

      To the extent that Bishop sought prospective injunctive relief, dismissal of

Bishop’s claims against the state court judge and prosecutor was proper because

federal courts may not interfere with pending state court criminal proceedings

absent extraordinary circumstances. We also do not consider Bishop’s contentions

regarding the state court’s denial of her request to represent herself in her criminal

proceedings and to dismiss those proceedings. See Younger v. Harris, 401 U.S. 37,

43-45 (1971) (holding that, based on principles of federalism and comity, federal

courts should abstain from intervening in ongoing state criminal proceedings

absent extraordinary circumstances); Gilbertson v. Albright, 381 F.3d 965, 970-75

(9th Cir. 2004) (en banc) (explaining Younger abstention doctrine).

      The district court properly dismissed Bishop’s claims against the public


                                           2                                    12-36013
defenders because they were not acting under color of state law. See Polk County

v. Dodson, 454 U.S. 312, 325 (1981) (holding that public defenders performing

traditional functions of representation do not act under color of state law for

purposes of § 1983 actions).

       Dismissal of Snohomish Superior Court was proper because the court is

entitled to immunity under the Eleventh Amendment. See Simmons v. Sacramento

Cnty. Superior Court, 318 F.3d 1156, 1161 (9th Cir. 2003) (state courts are arms of

the state for Eleventh Amendment purposes).

      The district court did not abuse its discretion by striking Bishop’s motion to

change venue because Bishop sought to change the venue of her state court

criminal proceedings. See Hambleton Bros. Lumber Co. v. Balkin Enters., Inc.,

397 F.3d 1217, 1224 n.4 (9th Cir. 2005) (setting forth standard of review).

      AFFIRMED.




                                           3                                      12-36013